Appeal from an order of the Family Court, Nassau County, entered June 26, 1968, which inter alia directed appellant to make support payments. Order modified, on the law, by striking out the second ordering paragraph, which sentenced appellant to a jail term, with execution conditionally suspended. As so modified, order affirmed, without costs. The findings of fact below are affirmed. In our opinion, it was improper to order appellant’s summary commitment in the event of his default under the support order (Family Ct. Act, § 454). Christ, Acting P. J., Rabin, Hopkins, Munder and Martuscello, JJ., concur.